Per curiam.
The motion is that the referees be ordered to make a report, they having, instead of that, made a special return of all the fadts, to which they have annexed the plea of the defendant offered to them at the hearing. The \ application must be granted, therefore let the rule be that the referees report by the first day of next term.
N. B. After giving the opinion of the court, Kent J. observed, that their honors would advise the referees in making up their report to allow the receipt, if they believed it genuine, and to have been fairly obtained, in order that the plaintiff, 1 on whose affidavit the application was made, if he thought himself aggrieved, or that it was improper to allow a receipt given after the rule to refer, might apply to the court to set aside the report on that ground, at which time the question might be fully argued.
THE COURT desired that all cases submitted to them without argument should be so indorsed, because they might otherwise be laid aside under an idea that an argument would take place.